  Case: 1:20-cv-01792 Document #: 1190 Filed: 06/10/20 Page 1 of 5 PageID #:14053



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


UNITED STATES OF AMERICA                  )
                                          )       No. 19 CR 772
       v.                                 )
                                          )       Judge Matthew F. Kennelly
DAQUAN PIERCE                             )


   EMERGENCY MOTION FOR RECONSIDERATION OF DETENTION ORDER


       Defendant DAQUAN PIERCE, by the Federal Defender Program and its attorney

ROBERT D. SEEDER, respectfully moves this Court for release from custody on an

unsecured bond with pretrial release conditions requiring, in part, a third party

custodian and home detention with electronic monitoring.

       Mr. Pierce is charged in the Northern District of Illinois with being a felon in

possession of a firearm, in violation of 18 U.S.C. § 922 (g)(1). Mr. Pierce has been held in

custody at the Metropolitan Correctional Center in Chicago since his removal from

Missouri, where he was in custody for state charges involving illegal use of a card scanner

and speeding. Mr. Pierce had secured bond in Missouri, but the bond was rescinded and

increased after the court there learned of the federal detainer lodged against him. Mr.

Pierce had a detention hearing before this Court on January 9, 2020, and was ordered

detained. (Dkt. #20). An evidentiary hearing on Mr. Pierce’s motion to suppress evidence

is currently scheduled for July 20, 2020. None of the time Mr. Pierce has spent in federal

custody at this time will be credited against a potential federal sentence as the State of

Missouri, which had him in custody first, has first priority for use of credited time,

                                              1
  Case: 1:20-cv-01792 Document #: 1190 Filed: 06/10/20 Page 2 of 5 PageID #:14054



pursuant to Bureau of Prisons policy.

        Mr. Pierce is requesting that the Court order his release based on the following

proposed conditions and as a result of the COVID-19 pandemic that has engulfed the

nation and the MCC. Should the Court order his release, he would be returned to

Livingston County, Missouri, where his current state charges are pending. Mr. Pierce’s

counsel in Missouri has informed counsel that with the federal detainer being vacated,

and Mr. Pierce being ordered released on bond in the Northern District of Illinois, the

original bond of $35,000, secured by a 10% cash security would likely be reinstated. He

has also indicated that the court in Missouri raised the bond, not only because of the

federal detainer, but also due to the court’s concern that if the original $3,500 bond

remained while Mr. Pierce was removed to the Northern District of Illinois, Mr. Pierce

would not be available for further court appearances in Missouri, requiring the forfeiture

of the $3,500 cash security, which the court wanted to avoid.

       Mr. Pierce’s fiancé, Jamia Sewell, has offered to be a third party custodian and co-

signor for an unsecured bond in this district. Ms. Sewell and Mr. Pierce have been

involved for a number of years. She is a cosmetologist. Ms. Sewell’s has a four year old

daughter whom Mr. Pierce has helped raise. Ms. Sewell lives in Chicago.

       Mr. Pierce also believes that the COVID-19 pandemic and its impact at the MCC is

a factor the Court should consider in determining whether he should remain in custody

while his case is pending. Although Mr. Pierce is healthy and has no underlying medical

conditions that make more susceptible to COVID-19, he believes that the existence of the

virus in the institution, despite the current numbers at that facility, place him at a higher

medical risk due to the higher percentages of bad outcomes for African-Americans in the

                                             2
  Case: 1:20-cv-01792 Document #: 1190 Filed: 06/10/20 Page 3 of 5 PageID #:14055



community.

       Additionally, since the protests began throughout the country over the George

Floyd killing, BOP facilities, including the MCC in Chicago, have been in lockdown. Mr.

Pierce suggests that these circumstances have resulted in unwarranted, harsher pretrial

confinement. Mr. Pierce has not had any disciplinary problems within the MCC, yet is

confined to a cell, without commissary and limited cleaning opportunities.

       Although Mr. Pierce violated the bond in his Cook County case by traveling to

Missouri, and being arrested there, he is a lifelong Chicago resident, and has significant

family ties in this community. While his current federal charge is serious, it did not

involve violence or any type of threat to the officers. He did not resist arrest and the

officers’ body worn camera video demonstrates that upon the stop of the vehicle, his

hands were raised until he was taken out of the vehicle. He has a strong incentive to obey

the conditions of release as he believes the evidence demonstrates that the initial stop of

the vehicle he was driving in was illegal, as well as the search of his person after the

impermissible stop. The proposed conditions, and the status of his current confinement

at the MCC, permit the Court to find that are less restrictive conditions than detention

that assure his future appearances in court and the safety of the community.




                                              3
  Case: 1:20-cv-01792 Document #: 1190 Filed: 06/10/20 Page 4 of 5 PageID #:14056



      Wherefore, defendant Daquan Pierce respectfully requests that this Court enter

an order permitting Mr. Pierce’s release with the proposed conditions referenced above ,

as well as any other conditions required by the Court.



                                         Respectfully submitted,

                                         FEDERAL DEFENDER PROGRAM
                                         John F. Murphy
                                         Executive Director


                                         By: Robert D. Seeder
                                             Robert D. Seeder


ROBERT D. SEEDER
FEDERAL DEFENDER PROGRAM
Suite 2800
55 E. Monroe Street
Chicago, IL 60603
312/621-2034




                                            4
  Case: 1:20-cv-01792 Document #: 1190 Filed: 06/10/20 Page 5 of 5 PageID #:14057




                            CERTIFICATE OF SERVICE


      The undersigned, Robert D. Seeder an attorney with the Federal Defender
Program hereby certifies that in accordance with FED.R.CRIM. P. 49, FED. R. CIV. P5,
LR5.5, and the General Order on Electronic Case Filing (ECF), the following
document(s):

 EMERGENCY MOTION FOR RECONSIDERATION OF DETENTION ORDER

was served pursuant to the district courts ECF system as to ECF filings, if any, and were
sent by first-class mail/hand delivery on June 10, 2020, to counsel/parties that are non-
ECF filers.


                                         By: Robert D. Seeder
                                             Robert D. Seeder


ROBERT D. SEEDER
FEDERAL DEFENDER PROGRAM
Suite 2800
55 E. Monroe Street
Chicago, IL 60603
312/621-2034




                                            5
